DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

II.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for acting upon at least one feature action on behalf of the user” and “means for interacting with a 3D end point on the basis of the at least one feature action” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 1-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “acting upon at least one feature action on behalf of the user” in line 7 and “interacting with a 3D end point on the basis of the at least one feature action” in line 9.  The specification describes a Feature (actions) 508 step (see specification page 12 at paragraph [0029] and Fig. 5) and 3D end points such as 3D Viewer 512 (see specification page 12 at paragraph [0029] and Fig. 5).  However, the specification does not sufficiently disclose how or in what way the Feature (actions) are acted upon on behalf of the user and how or in what way the 3D end points are interacted with on the basis of the at least one feature action.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “providing a final output that takes into account the interaction with the 3D end point; thereby enabling users to precisely position building information that specifies precise 
Claims 2-19 are dependent on claim 1 and are rejected for indefiniteness as well under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claim 20 recites “providing a final output that takes into account the interaction with the 3D end point; thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction” in lines 9-12.  It is unclear how and/or in what way “providing a final output that takes into account the interaction with the 3D end point” relates to “enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction”.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

IV.	Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasson et al. (US 10,846,806 B2).
Regarding claim 1 Sasson teaches a method of geo-location for building sites (see col. 9, lines 13-30 and col. 34, lines 3747, Positioning sensors using technology such as GPS can be configured to obtain positioning information.  The positioning sensors can obtain position data which specifies position coordinates.  This reads on a method of geo-location for building sites), the method comprising:
 (a) providing means for determining a precise location (see col. 9, lines 13-30, positioning sensors using positioning technology such as GPS, LPS, real-time location system reads on providing means for determining a precise location); 
(b) providing an application (see col. 25, lines 6-14; Fig. 9; and claim 19, the execution of the steps in Fig. 9 using computer implementable instructions reads on providing an application); 
(c) starting the application (see col. 34, lines 37-39 and Fig. 9, obtaining position data associated with the image data reads on starting the application); 
(d) providing at least one feature option to the user of the application, the at least one feature option including at least one option that uses the precise position (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on providing at least one feature option to the user of the application, the at least one feature option including at least one option that uses the precise position); 
(e) (see 112 (b) rejection above) acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option);
(f) (see 112 (b) rejection above) interacting with a 3D end point on the basis of the at least one feature action (see col. 9, lines 64-67 and col. 10, lines 1-2 & 20-24, The user can interact with user input/output devices such as touch screen and/or display screen to select objects.  The image data displayed on screen can be 3D images (see col. 56, lines 64-67 and col. 57, lines 1-2).  This reads on interacting with a 3D end point on the basis of the at least one feature action); 
(g) (see 112 (b) rejection above) providing a final output that takes into account the interaction with the 3D end point (see col. 30, lines 41-46 & 60-65 and col. 34, lines 49-56 and Fig. 9, selected objects may be presented to the user based on object selection using user input/output devices); thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction (see col. 34, lines 49-56 and Fig. 9, Objects associated with position data can be selected and information related to the selected objects can be presented to the user.  The presented information refers to identified discrepancies between the construction site and electronic records (see col. 26, lines 21-39 and claim 1) and this reads on enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction).
apparatus configured to execute software programs stored in memory reads on wherein providing the application occurs on an Application Specific Machine).
Regarding claim 17 Sasson teaches wherein starting the application occurs on an Application Specific Machine (see col. 6, lines 56-63 & col. 7, lines 16-21 and Fig. 2B, apparatus configured to execute software programs stored in memory reads on wherein starting the application occurs on an Application Specific Machine).
Regarding claim 18 Sasson teaches wherein the at least one feature option includes at least one of Calibration, Red-Dot tracking, Position tracking, Define (0,0,0) related to model, Reset to known points, Add a point, Add issue, Show room related information, Navigate to issue or room, or Record topography (see col. 8, lines 58-63, sensors perform object tracking (selected object (see col. 34, lines 49-52) and detecting mobbing objects in an environment and this reads one at least one feature option includes at least one of position tracking).
Regarding claim 19 Sasson teaches wherein the 3D endpoint is a 3D SAAS or a 3D Viewer (see col. 8, lines 6-10 and col. 10, lines 20-24, display devices configured to output visual information, including 3D images and 3D videos, to users such as augmented reality display systems reads on wherein the 3D endpoint is a 3D Viewer).
Regarding claim 20 Sasson teaches a system (see Fig. 1A) of geo-location for building sites (see col. 9, lines 13-30 and col. 34, lines 3747, Positioning sensors using technology such as GPS can be configured to obtain positioning information.  The positioning sensors can obtain position data which specifies position coordinates.  This reads on a method of geo-location for building sites), the method comprising:
positioning sensors using positioning technology such as GPS, LPS, real-time location system reads on means for determining a precise location); 
(b) an application (see col. 25, lines 6-14; Fig. 9; and claim 19, the execution of the steps in Fig. 9 using computer implementable instructions reads on an application); 
(c) means for starting the application (see col. 34, lines 37-39 and Fig. 9, obtaining position data associated with the image data reads means for starting the application); 
(d) at least one feature option provided to the user of the application, the at least one feature option including at least one option that uses the precise position (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on providing at least one feature option to the user of the application, the at least one feature option including at least one option that uses the precise position); 
(e) (see 112 (b) rejection above) means for acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option);
(f) (see 112 (b) rejection above) means for interacting with a 3D end point on the basis of the at least one feature action (see col. 9, lines 64-67 and col. 10, lines 1-2 & 20-24, The user can interact with user input/output devices such as touch screen and/or display screen to select objects.  The image data displayed on screen can be 3D images (see col. 56, lines 64-67 and col. 57, lines 1-2).  This reads on interacting with a 3D end point on the basis of the at least one feature action); 
see 112 (b) rejection above) means for providing a final output that takes into account the interaction with the 3D end point (see col. 30, lines 41-46 & 60-65 and col. 34, lines 49-56 and Fig. 9, selected objects may be presented to the user based on object selection using user input/output devices); thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction (see col. 34, lines 49-56 and Fig. 9, Objects associated with position data can be selected and information related to the selected objects can be presented to the user.  The presented information refers to identified discrepancies between the construction site and electronic records (see col. 26, lines 21-39 and claim 1) and this reads on enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Kandasamy et al. (US 2018/0120443 A1).	Regarding claim 2 Sasson teaches the method according to claim 1 except for wherein the step of providing the means for determining a precise position includes the act of inertial motion tracking from a known position.
Kandasamy teaches determining a precise position includes the act of inertial motion tracking from a known position (see paragraph [0028] and Fig. 7, position may be determined with respect to a base position using data from inertial sensors (730) and this reads on determining a precise position includes the act of inertial motion tracking from a known position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining a precise position in Sasson adapt to include the act of inertial motion tracking from a known position because inertial motion tracking is well-known to be 
Regarding claim 3 Kandasamy teaches wherein the inertial motion tracking act is performed using an Inertial Motion Unit (see paragraph [0049] and Fig. 7, sensor positioning engine including inertial positioning engine 790 for determining a current position reads on inertial motion tracking act is performed using an Inertial Motion Unit).
Regarding claim 4 Kandasamy teaches wherein the inertial motion tracking act further comprising the act of connecting with the Inertial Motion Unit using Bluetooth Low Entergy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection (see paragraphs [0045] & [0049], one or more processors together with bus 772 allow for the connection with the inertial positioning engine and reads on the act of connecting with the Inertial Motion Unit using Bluetoth Low Entergy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection).

VI.	Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Aasen et al. (US 2021/0063526 A1).
Regarding claim 5 Sasson teaches the method according to claim 1 except for determining a precise position includes the act of dead position reckoning using wireless signals.
Aasen teaches dead position reckoning using wireless signals (see paragraph [0057], positioning using dead-reckoning system, based on IP address, by using triangulation and/or proximity to cell towers reads on determining a precise position includes the act of dead position reckoning using wireless signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining a precise position in Sasson adapt to include the act of the act of dead position reckoning using wireless signals because inertial motion tracking is well-known to 
Regarding claim 6 Aasen teaches wherein the act of dead position reckoning includes the act of using an angle of arrival of the wireless signals (see paragraphs [0019] & [0057], Position/location can be determined using a dead reckoning system based on IP address by using triangulation.  Triangulation uses various signal measurements such as angle of arrival and this reads on wherein the act of dead position reckoning includes the act of using an angle of arrival of the wireless signals).
Regarding claim 7 Aasen teaches wherein the act of dead position reckoning includes the act of using a time of arrival of the wireless signals (see paragraphs [0019] & [0057], Position/location can be determined using a dead reckoning system based on IP address by using triangulation.  Triangulation uses various signal measurements such as angle of arrival and this reads on wherein the act of dead position reckoning includes the act of using an time arrival of the wireless signals).
Regarding claim 14 Aasen teaches wherein the wireless signals include positioning system signals (see paragraph [0019], signals received from transmitting devices to determine position and/or signals measured and used to facilitate determination of location read on wherein the wireless signals include positioning system signals).
Regarding claim 15 Aasen teaches wherein the positioning system includes at least one of GPS, GLONASS, BDS, or Galileo (see paragraph [0057]).

VII.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Aasen et al. (US 2021/0063526 A1) and Elias (US 2018/0014150 A1).
Regarding claim 8 Sasson and Aasen teach the method according to claim 5 except for wherein the wireless signals use a long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions.
device using LoRa module for detecting three or more beacon signals in proximity of the device for triangulation reads on wireless signals using long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wireless signals in the Sasson and Aasen combination adapt to include using a long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions because long range wireless communication protocol is well-known to be used in positioning systems and it can be applied in the Sasson and Aasen combination in the same way as it is applied in Elias (see Elias above). 
Regarding claim 9 Elias teaches wherein the long-range wireless communication protocol technology includes at least one optional transceiver (see paragraph [0080] and Fig. 12, LoRa module 412 communicates with server and reads on wherein the long-range wireless communication protocol technology includes at least one optional transceiver).
Regarding claim 10 Elias teaches wherein the long range communication protocol technology includes at least one sensor data back connected to at least one receiver/transmitter (see paragraph [0080] and Fig. 12, The LoRa module 410 collects detected signals from three or more terminals and uses it to determine current location.  The location is communicated from the LoRa module to the LoRa gateway.  This reads on wherein the long range communication protocol technology includes at least one sensor data back connected to at least one receiver/transmitter).
Regarding claim 11 Elias teaches at least one remote transceiver provided at a remote environment connected to a computer or cloud based database software (see paragraph [0080] and Fig. a (cloud) server (see paragraph [0044]) receives the location information from the LoRa module via LoRa gateway and this reads on at least one remote transceiver provided at a remote environment connected to a computer or cloud based database software).
Regarding claim 12 Elias teaches wherein the long-range wireless communication protocol is LoRa technology (see paragraph [0080] and Fig. 12).
Regarding claim 13 Elias teaches wherein the application requests the Transponder send a precise position via at least one of Bluetooth Low Energy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection (see paragraph [0044] and Fig. , information regarding location can be transmitted via a LoRa WAN to a cloud server and this reads on wherein the application requests the Transponder send a precise position via at least one of Bluetooth Low Energy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection).

Conclusion
VIII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michalson et al. Pub. No.: US 2014/0274115 A1 discloses tracking device and remote monitoring system including detecting and measuring one or more signals to convey to a central location (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
March 3, 2022